Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14               Desc Main
                                  Document      Page 1 of 29


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH


IN RE: Manomay, LLC                                 Bankruptcy Court No. 19-24450-CMB

               Debtor,                              Chapter 11

Trek Development Group, Inc.,                       The Honorable Carlota M. Böhm

               Movant,

               vs.

Manomay, LLC,

               Respondent.


     MOTION TO DISMISS BANKRUPTCY PURSUANT TO 11 U.S.C. §
     1112(b)(2) OR, IN THE ALTERNATIVE, TO APPOINT TRUSTEE

       AND NOW, comes Trek Development Group, Inc., by and through its attorneys, Voelker &

Associates, P.C., and moves the Court for dismissal of the within bankruptcy action for cause, and

avers the following in support thereof:


1.     This is an action arising pursuant to a case under Title 11, United States Code.


2.     On November 14, 2019, the Debtor filed a voluntary Petition for Relief under Chapter 11 of

       the United States Bankruptcy Code at the above number and term.


3.     The mailing address of the Debtor is 130 Seventh Street, Pittsburgh, PA 15222 (the

       “Premises”).


4.     Trek Development Group, Inc. (hereinafter referred to as “Movant”) is a corporation and is
Case 19-24450-CMB       Doc 75     Filed 02/20/20 Entered 02/20/20 15:37:14                 Desc Main
                                  Document      Page 2 of 29


      duly authorized to conduct business in the Commonwealth of Pennsylvania.


5.    Movant is a party-in-interest under the provisions of the Bankruptcy Code as it is a creditor

      of the Debtor.


6.    11 U.S.C. §1112(b) governs the dismissal of a Chapter 11 proceeding and provides that the

      Court may convert a case under Chapter 11 to a case under Chapter 7 or “may dismiss a case

      under this chapter, whichever is in the best interests of creditors and the estate, for cause .

      . .”


7.    Bankruptcy Code section 1112(b)(4), 11 U.S.C. §1112(b)(4), provides a non-exhaustive list

      of factors which demonstrate cause exists to dismiss a filing including, in part:


      a.     substantial or continuing loss to or diminution of the estate and the absence of a
             reasonable likelihood of rehabilitation:
      b.     gross mismanagement of the estate;
      c.     failure to comply with an order of court;
      d.     unexcused failure to satisfy timely any filing or reporting requirement established by
             this title or by any rule applicable to a case under this chapter;
      e.     failure to attend the meeting of creditors convened under section 341(a) or an
             examination offered under rule 2004 of the Federal Rules of Bankruptcy Procedure
             without good cause shown by the debtor;
      f.     failure timely to provide information or attend meetings reasonably requested by the
             United States trustee (or the bankruptcy administrator, if any);
      g.     failure to file a disclosure statement, or to file or confirm a plan, within the time fixed
             by this title or by order of court; and
      h.     inability to effectuate substantial consummation of a confirmed plan.


8.    Additionally, the Third Circuit has determined that Chapter 11 bankruptcy filings may be

      dismissed for “cause” under §1112(b) when they are not filed in good faith. See In re SGL
Case 19-24450-CMB         Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                   Document      Page 3 of 29


      Carbon Corp., 200 F.3d 154 (3d Cir. 1999).


9.    As explained more fully herein, the Debtor’s Bankruptcy should be dismissed under 11

      U.S.C. § 1112 for cause including Debtor’s bad faith.


                                         Background


10.   Debtor Manomay, LLC (“Debtor”) was organized as a limited liability company in the

      Commonwealth of Pennsylvania on or about October 28, 2016.


11.   Debtor’s primary place of business is located at 130 Seventh Street, Pittsburgh, PA 15222

      (the “Premises”).


12.   Debtor occupies the Premises pursuant to a Lease as tenant with the Movant as landlord

      which the Debtor maintains is in continued effect but which was actually terminated pre-

      bankruptcy as set forth more fully herein. The Lease history is set forth below:


13.   On or about September 7, 2011, Nilesh Mehta (not a party to this action) entered into a Lease

      as tenant with the Movant as landlord for the Premises (hereinafter the “Lease”). (A true and

      correct copy of the Lease is attached hereto as Exhibit A).


14.   Subsequently, Mr. Mehta assigned the Lease to the Debtor.


15.   On the Premises, Debtor operates a restaurant (Stuff’d) and bar (Seven).


16.   As a substantial part of its operations, Debtor sells alcoholic beverages from both the

      restaurant and bar.
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14            Desc Main
                                 Document      Page 4 of 29


17.   In pertinent part, the Lease and Assignment Agreement contain a Confession of Judgment

      clause.


18.   Movant confessed judgments against Debtor in 2018 for breaches of the Lease (Allegheny

      County Nos. GD-18-001767 and 18-011769), which resulted in the negotiation and execution

      of an Agreement to Forbear Execution which also contained a confession of judgment clause.


19.   The Debtor breached the Agreement to Forbear Execution, by failing to pay rent and comply

      with the other terms of the Lease, which caused Movant to confess judgment once again

      against the Debtor in the Court of Common Pleas of Allegheny County on February 4, 2019

      at Docket Nos. GD-19-001792 (for ejectment) and GD-19-001793 (for money damages).


20.   The Judgment by Confession in GD-19-001792 operated as a judicial declaration of final

      termination of the Debtor’s possessory interest in the subject property.


21.   In connection with Docket Nos. 19-001792 and 19-001793, Debtor filed Petitions to Strike

      and/or Open the confessions of judgment for ejectment and rent, respectively.


22.   Following a period of discovery and argument on the Debtor’s Petitions to Strike and/or

      Open Judgment, the Debtor’s Petitions were denied by Orders of Court dated November 12,

      2019.


23.   By said Orders of Court, the Court of Common Pleas confirmed the validity and

      enforceability of the judgments entered against Debtor by confession on February 4, 2019.


24.   Two days after the Court of Common Pleas Court’s Orders, on November 14, 2019 the
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14                Desc Main
                                 Document      Page 5 of 29


      Debtor filed its Petition for Bankruptcy in the instant action. (Document no. 1).


25.   After filing this Bankruptcy, Debtor filed appeals to the Superior Court on November 15,

      2019, which were docketed at Nos. 1693 WDA 2019 and 1694 WDA 2019, in connection

      with the above confessed judgments and Orders of Court refusing to open and/or strike said

      judgments.


26.   Debtor did not seek a stay or supersedeas, nor post a bond in the Commonwealth Court

      proceedings.


27.   Thereafter, upon issuance of a briefing schedule by the Superior Court of Pennsylvania in

      January 2020, the Debtor then filed a suggestion of bankruptcy with the Superior Court on

      January 14, 2020, which resulted in a stay of proceedings in the Superior Court on January

      30, 2020.


28.   On December 12, 2019, Debtor filed its Declaration for Non-Individual Debtors in the within

      proceedings. (Document no. 16).


29.   In the Declaration, Debtor identifies $585,500.00 in assets which includes $400,000 in

      restaurant and bar equipment and liabilities of only $101,826.38.


30.   Debtor additionally identifies gross revenues for the then current fiscal year and the

      preceding fiscal year in excess of $800,000.00.


31.   Further, in the Declaration Regarding Balance Sheet, Cash Flow Statement, Employee

      Income Record, Statement of Operations and Tax Operations appended to the Declaration,
Case 19-24450-CMB       Doc 75     Filed 02/20/20 Entered 02/20/20 15:37:14               Desc Main
                                  Document      Page 6 of 29


      Gino Riccelli affirmed that he was the sole owner of Debtor pursuant to a Court Order

      entered September 17, 2019, by the Honorable Philip A. Ignelzi in the Court of Common

      Pleas of Allegheny County at Docket No. GD-19-000973. (Document no. 16).


                                            Bad Faith


32.   The Third Circuit has determined that Chapter 11 bankruptcy filings may be dismissed for

      “cause” under §1112(b) when they are not filed in good faith. See, In re SGL Carbon Corp.,

      200 F.3d 154, 160 (3d Cir. 1999).


33.   “Good faith imports an honest intention on the part of the petitioner to effect a

      reorganization, together with a need for and possibility of effecting it . . .” In re Business

      Finance Corp., 451 F.2d 829, 834 (3d Cir.1971).


34.   The focus is “‘on two inquiries that are particularly relevant to the question of good faith:

      (1) whether the petition serves a valid bankruptcy purpose” and (2) whether the petition is

      filed merely to obtain a tactical litigation advantage.’” In re 15375 Memorial Corp. v. Bepco,

      L.P., 589 F.3d 605, 618 (3d Cir. 2009) [citations omitted]; see also, In re SGL Carbon Corp.

      at 165.


35.   The burden is on the bankruptcy petitioner to establish good faith. Id.


36.   Debtor did not act in good faith in filing these bankruptcy proceedings as: (I) the Debtor has

      no assets (as set forth more fully herein) nor an enforceable interest in the Lease necessary

      to continue its operations; (II) the Debtor is not in substantial financial distress having only

      a few unsecured creditors whose claims are relatively small; (III) the Debtor’s purported
Case 19-24450-CMB       Doc 75     Filed 02/20/20 Entered 02/20/20 15:37:14               Desc Main
                                  Document      Page 7 of 29


      Lease was terminated pre-bankruptcy and is subject to eviction proceedings as a result of

      arrearages on its debt; (IV) Debtor’s financial problems essentially involve a dispute between

      debtor and its landlord which can be resolved in the pending state court action; and (V) the

      timing of the Debtor’s filing evidences intent to delay or frustrate legitimate efforts of

      Debtor’s landlord to enforce its rights; (VI) there was no pressure from non-moving

      creditors; (VII) the Debtor filed solely to create the automatic stay; (VIII) the Debtor will be

      unable to successfully reorganize due to liquor law violations. See generally, In re 9281

      Shore Road Owners Corp., 187 B.R. 837 (E.D.N.Y. 1995); In re SB Properties, Inc., 185

      B.R. 198, 205 (E.D. Pa. 1995).


37.   Based upon the Debtor’s schedules as filed, the Movant believes that Debtor is paying its

      debts reasonably as they become due and is not suffering from substantial financial distress

      such that the within bankruptcy was filed without a legitimate and valid reorganization

      and/or rehabilitation purpose under Chapter 11.


38.   Instead, as set forth more fully herein, the Movant believes the Debtor has filed this

      Bankruptcy to avoid a legitimate state court judgment entered pre-bankruptcy in connection

      with a two-party dispute, and is using these proceedings primarily or exclusively as a

      collateral attack on the state court judgment to frustrate the claims of its landlord, the

      Movant. See, In re SB Properties, Inc., 185 B.R. 198, 206 (E.D. Pa. 1995) (quoting In re

      Heritage Wood 'N Lakes Estates, Inc., 73 B.R. 511, 514 (Bankr. M.D. Fla. 1987) wherein the

      Court found bad faith where the debtor “determined that it was not going to get the best side

      of the coin in the state court and looked to go elsewhere to have a new bite at the apple.”).
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                 Document      Page 8 of 29


                                 Improper Litigation Tactics


39.   The Debtor’s business operations rely upon continued occupation of the Premises pursuant

      to the Lease which the Debtor maintains is in continued effect but which was actually

      terminated pre-bankruptcy.


40.   As set forth above, Movant confessed judgment against the Debtor in the Court of Common

      Pleas of Allegheny County on February 4, 2019.


41.   Debtor’s Petitions to Strike and/or Open the Judgment were denied by Orders of Court dated

      November 12, 2019.


42.   Two days after the Court’s Orders, on November 14, 2019 the Debtor filed its Petition for

      Bankruptcy in the instant action.


43.   After filing this Bankruptcy, Debtor filed appeals to the Superior Court on November 15,

      2019 of the Orders of Court refusing to open and/or strike the confessed judgments.


44.   Debtor did not seek a stay or supersedeas in the state court matters pursuant to Pennsylvania

      Rules of Appellate Procedure §§ 1731-1751. See also, 210 Pa. Code §1732 et seq.


45.   However, upon Debtor’s receipt of a briefing schedule from the Superior Court of

      Pennsylvania in January 2020, the Debtor filed a suggestion of bankruptcy with the Superior

      Court on January 14, 2020, which resulted in a stay of proceedings in the Superior Court on

      January 30, 2020.


46.   Movant believes that the Debtor’s actions are deliberately designed to avoid prosecuting its
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                 Document      Page 9 of 29


      own appeals with the Superior Court which it filed and that instead Debtor is solely pursuing

      this Bankruptcy in an effort to obtain relief from the Court of Common Pleas decision.


47.   As stated herein, there is no legitimate basis for Chapter 11 reorganization under the

      circumstances of this case and there is no reason why the Superior Court cannot resolve the

      two-party dispute which generated this bankruptcy filing.


48.   Accordingly, the Debtor’s failure to obtain a supersedeas under state law and resolve this

      matter in the Superior Court, and instead proceed with this bankruptcy constitutes bad faith.

      Cf. Argus Group 1700, Inc. v. Steinman, 206 B.R. 757 (E.D. Pa.1997) (Chapter 11 petition

      to avoid posting of supersedeas bond on appeal from state court judgment was filed in bad

      faith, where debtor would not be insolvent but for state court judgment, and debtor's counsel

      admitted that its Chapter 11 case would be dismissed if debtor was successful on appeal).


49.   Moreover, to the extent Debtor did file the within bankruptcy proceedings to avail itself of

      the automatic stay, such intent “cannot convert a bad faith filing to a good faith one.” See,

      In re 15375 Memorial Corp.,supra at 620.


50.   As the Debtor’s bankruptcy filings were made in bad faith, these bankruptcy proceedings

      should be dismissed.


                        Collateral Attack on State Court Judgment


51.   The Movant further believes and avers that the Debtor has filed this bankruptcy for the sole

      purpose of nullifying the effect of the Court of Common Pleas’ decision which would

      dispossess Debtor of the premises, and to use the Bankruptcy Court to maintain possession
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                 Document     Page 10 of 29


      of the premises by circumventing a Superior Court Appeal. Such use of the Bankruptcy

      Court constitutes a misuse of Chapter 11 proceedings and demonstrates bad faith in these

      proceedings.


52.   The Movant believes and avers that the Debtor has filed this bankruptcy solely in an attempt

      to forum shop its resolution of a two-party dispute between the Debtor and Movant given that

      Debtor filed this bankruptcy two days after losing its petitions to open and/or strike

      judgments and that Debtor did not pursue a supersedeas in connection with filing its appeals

      to the Superior Court of Pennsylvania but rather through the automatic stay of bankruptcy

      proceedings. See, In re SB Properties, Inc., 185 B.R. 198, 206 (E.D. Pa. 1995) (rebuking the

      debtor’s “improper attempt to downright forum shop”); In re Business Information Company,

      81 B.R. 382 (W.D. Pa. 1988); In re Karum Group, Inc., 66 B.R. 436 (W.D.Wash. 1986).


53.   The Movant believes and avers that the Debtor’s filing of this bankruptcy amounts to little

      more than a litigation tactic to use the Bankruptcy Court to interfere with state court claims

      and proceedings which is improper and in bad faith. See, In re SGL Carbon Corp., 200 F.3d

      154, 165 (3d Cir.1999) (citing cases); In re Cedar Shore Resort, Inc. 235 F.3d 275 (8th Cir.

      2000) (“Congress designed Chapter 11 to give those businesses “teetering on the verge of a

      fatal financial plummet an opportunity to reorganize on solid ground and try again, not to

      give profitable enterprises an opportunity to evade contractual or other liability.”); In re

      Cohoes Industrial Terminal, Inc. 931 F.2d 222 (2nd Cir. 1991) (“[B]ecause bankruptcy filings

      must be made in good faith, an entity may not file a petition for reorganization which is

      solely designed to attack a judgment collaterally—the debtor must have some intention of

      reorganizing. Although a debtor need not be in extremis in order to file such a petition, it
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14                Desc Main
                                  Document     Page 11 of 29


      must, at least, face such financial difficulty that, if it did not file at that time, it could

      anticipate the need to file in the future.”) (citations omitted); Dunes Hotel Associates v. Hyatt

      Corp., 245 B.R. 492 (D.S.C. 2000).


54.   As the Debtor’s bankruptcy filings were made in bad faith, these bankruptcy proceedings

      should be dismissed.


                    No Assets and Inability to Effectuate Reorganization


55.   Upon information and belief, contrary to the Declaration filed by Debtor (Document no. 16),

      the Debtor has no assets other than a purported Lease with Movant (although the Lease was

      terminated prepetition, as set forth more fully herein) and an expired liquor license (as set

      forth more fully herein).


56.   Because the Debtor has no assets, this Chapter 11 Bankruptcy action was brought in bad faith

      as it cannot be effectuated and, therefore, should be dismissed.


57.   As previously stated, Mr. Mehta, the original tenant of the Movant, assigned the Lease to the

      Debtor, Manomay, LLC. However, on or about November 19, 2016, prior to the assignment

      of the Lease to Manomay, Mr. Mehta, his entity Seven on Seven, LLC (collectively

      “Sellers”) and the Riccelli Group, LLC, entered into an Asset Purchase Agreement. (A true

      and correct copy of the Asset Purchase Agreement is attached hereto as Exhibit B).


58.   Pursuant to the Asset Purchase Agreement, the above Sellers sold to the Riccelli Group,

      LLC, essentially all of the assets of the restaurant and bar (excluding the liquor license and

      disco ball). This includes, but is not limited to, “all inventory, equipment and supplies
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14               Desc Main
                                 Document     Page 12 of 29


      necessary for operation of the Club and the Restaurant Businesses located on the

      premises (the ‘Inventory’) and all personal property, including but not limited to

      furniture, furnishings equipment, the build out and decor located at the Club and

      Restaurant Businesses.” (Emphasis added).


59.   As a result of the Asset Purchase Agreement, the Riccelli Group, LLC (not the Debtor),

      acquired all assets of the bar and restaurant.


60.   After the Asset Purchase Agreement was executed, Mr. Mehta assigned the Lease to the

      Debtor on or about December 14, 2016.


61.   Furthermore, on January 31, 2017, after the Lease was assigned to the Debtor and after the

      assets were sold to the Riccelli Group, LLC, the Debtor joined in the Asset Purchase

      Agreement as assignor to the Riccelli Group, LLC, which further demonstrates that the

      Riccelli Group, LLC is the owner of the assets of the bar/restaurant, not the Debtor. (A true

      and correct copy of Manomay’s joinder agreement is attached hereto as Exhibit C).


62.   At the time of the assignment of the lease to the Debtor, the Movant was entirely unaware

      of the Asset Purchase Agreement or any involvement of the Riccelli Group, LLC in the

      Debtor’s business operations. The Movant did not consent to such Asset Purchase

      Agreement.


63.   Thus, as all assets pertaining to the bar and restaurant which is operated by the Debtor belong

      to the Riccelli Group, LLC, pursuant to the Asset Purchase Agreement, the Debtor does not

      have assets which can be effectively reorganized in these proceedings.
Case 19-24450-CMB       Doc 75      Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                   Document     Page 13 of 29


64.   As set forth above, unless there is a valid reorganizational purpose, a Chapter 11 petition is

      not filed in good faith. In re SGL Carbon Corp., supra at 165.


65.   Moreover, the “value of a debtor’s assets is a significant factor in determining whether a .

      . . petition was filed in ‘good faith.’” In re Business Finance Corp., supra at 835.


66.   As it appears that Debtor made material misstatements in its Declaration (Document no. 16)

      as to the assets of Debtor and Debtor does not have assets necessary to support a valid

      reorganizational purpose, this matter should be dismissed for cause.


                                     Liquor License Issues


67.   The Lease provides, inter alia that “[Debtor] will at all times comply with all requirements

      of . . . Pennsylvania Liquor Control Board and Commonwealth of Pennsylvania codes,

      regulations and requirements.”


68.   To the extent the Lease remains in effect, Lessee is, and has been since the inception of the

      instant bankruptcy case, in violation of the Liquor Code as set forth more fully herein which

      constitutes a breach of the Lease.


69.   Debtor was aware that it was in violation of the Liquor Code, and therefore the Lease, at the

      filing of the within bankruptcy proceeding and, nevertheless, has attempted in bad faith to

      utilize the within action in order to continue its business operations and to forestall Movant’s

      enforcement of its rights.


70.   This Court should dismiss this bankruptcy as the Debtor’s business operations are in
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                  Document     Page 14 of 29


       violation of applicable state law and cannot lawfully result in a successful reorganization of

       the bankruptcy estate. In the alternative, a Trustee should be appointed as set forth herein.


71.    The Debtor’s business operations consist of a restaurant and bar which serve alcoholic

       beverages.


72.    Upon information and belief, the sale and service of alcoholic beverages comprises a

       significant portion of Debtor’s revenue and is an essential component of Debtor’s ability to

       successfully reorganize in these bankruptcy proceedings.


73.    The Debtor’s ability to legally serve alcoholic beverages is subject to and regulated by the

       Pennsylvania Liquor Control Board (“PLCB”) and the Pennsylvania Liquor Code. See 47

       P.S. §1-101, et seq.


74.    The Debtor purports to be the licensee of one (1) liquor license having License Number R-

       10390 (the “License”) issued through the PLCB (A true and correct copy of the License

       information from the PLCB’s website is attached hereto as Exhibit D).1


75.    As stated more fully herein, the Debtor’s License status is in continuing violation of several

       aspects of the Liquor Code.


76.    The License expired as of May 31, 2019. See, Exhibit D.


77.    The License as physically displayed on the wall of the Debtor’s premises reflects that the



       1
                The Conditional License Agreement listed on the PLCB website (Exhibit D) dated
September 9, 2016 is for a different LID number (27493) for Red’s Ringside Café, Inc. which is
unrelated to the Debtor.
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14            Desc Main
                                 Document     Page 15 of 29


      License expired as of May 31, 2019.


78.   The Debtor does not conspicuously display any temporary operating authority from the

      PLCB and is in current violation of 47 P.S. § 4-467 (pertaining to display of license

      information).


79.   The License also reflects that Kanan Shah is the Manager (responsible party for PLCB

      purposes) of Manomay, LLC and that Kanan Shah is the 100% owner of the Debtor which

      is, upon information and belief, not accurate and further violates the Liquor Code.


80.   According to bankruptcy schedules filed in this matter and verified by Gino Riccelli as

      Managing Member, the Debtor is now purportedly owned 100% by Mr. Riccelli who is not

      listed on the License as a Manager or Owner.


81.   The License ownership information is expressly contradicted by the Debtor’s representations

      as to ownership of Manomay by Mr. Riccelli.


82.   The PLCB requires that any changes in ownership or licensed manager of a liquor license

      must be reported to the PLCB within 15 days in compliance with the Pennsylvania Liquor

      Code. See generally 40 Pa. Code § 5.91; 5.23(c).


83.   Upon information and belief, Mr. Riccelli is not listed on the License with his ownership

      information because of his felony criminal history which would disqualify his involvement

      in liquor operations or lead to cancellation of the License.


84.   Mr. Riccelli’s failure to submit accurate and timely ownership information concerning
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                  Document     Page 16 of 29


       himself to the PLCB is a violation of the Liquor Code.


85.    Moreover, it appears that Debtor’s representations in the filings in these bankruptcy

       proceedings are inaccurate.


86.    Prior to the filing of these bankruptcy proceedings, Debtor and the Riccelli Group, LLC, as

       Plaintiffs, brought an action against Defendants Kanan Shah and Nilesh Mehta (Kanan’s

       husband) at docket no. GD-19-00973 in the Court of Common Pleas of Allegheny County

       (hereinafter the “Shah Litigation”).


87.    In connection with the Shah Litigation, Plaintiffs Riccelli Group, LLC and Manomay, LLC

       filed a Complaint alleging that there was a sale by and between the Riccelli Group, LLC and

       Kanan Shah in which:


       a.      “Defendant Shah assigned, transferred and sold all of her right, title and interest in

               and to Manomay, including specifically her membership interest therein, to Riccelli

               Group [LLC].”


       b.      “As part of the sale, Plaintiffs purchased a liquor license from Defendants.”


(A true and correct copy of the Complaint in the Shah Litigation is attached hereto as Exhibit E).


88.    The Complaint was verified under oath by Gino Riccelli for Riccelli Group, LLC and

       Manomay, LLC, as Plaintiffs. See, Exhibit E.


89.    Furthermore, the Debtor’s representations (verified by Gino Riccelli) in the Shah Litigation

       that “Riccelli Group is currently the lawful owner of Manomay” also contradicts the License
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                  Document     Page 17 of 29


       information.


90.    Moreover, an Order of Court issued in the Shah Litigation dated September 17, 2019 directed

       that “Kanan Shah shall transfer all of her right, title and interest in the membership and

       ownership of Manomay, LLC to Gino Anthony Maurizio or his assigns . . .” (Emphasis

       added).


91.    Moreover, a separate Order from Judge Ignelzi dated September 18, 2019 appears to have

       granted Kanan Shah “a secured interest in all of Manomay LLC’s right, title and interest in,

       to, and under Manomay LLC’s goods, equipment, furnishing, fixtures . . . . trade inventory,

       accounts receivable, general intangibles, contracts, and contract rights . . . . whether now

       owned or hereafter from time to time acquired by Manomay LLC . . . and all cash and/or

       non-cash proceeds of any of the foregoing.” Said secured interest appears not to be reflected

       in any of the Debtor’s schedules.


92.    The Court of Common Pleas’ Order directing the transfer of all Debtor’s interests to Gino

       Anthony Maurizio contradicts the Declaration filed on December 12, 2019, in these

       proceedings (Document no. 16) that Gino Ricelli2 is 100% owner of Debtor.


93.    In summary, in violation of the Pennsylvania liquor laws, the License shows apparently

       outdated and inaccurate information as to who owns the Debtor which is an ongoing

       violation of the Liquor Code, and upon information and belief neither Gino Riccelli, Riccelli

       Group, LLC nor Gino Anthony Maurizio appear to have been ever disclosed as owners of

       2
              The bankruptcy declaration on behalf of the Debtor is signed by “Gino Ricelli”
although upon information and belief, Mr. Riccelli’s name is spelled with two c’s as in the
addendum attached to said declaration.
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                  Document     Page 18 of 29


       the Debtor for liquor license purposes to the PLCB.


94.    Thus, in contravention of the Pennsylvania liquor laws, Debtor is not operating under a valid

       liquor license. See generally 47 P.S. § 4-467; 47 P.S. § 4-493.


95.    Without a valid liquor license, Debtor cannot successfully reorganize in these proceedings.


96.    As Debtor cannot successfully reorganize without a valid liquor license, these bankruptcy

       proceedings must be dismissed.


97.    Further, as Debtor knew that its liquor license was expired when it filed the within

       bankruptcy proceedings, Debtor’s filing was not in good faith and the case must be

       dismissed.


98.    Additionally, Debtor’s misstatements in its December 12, 2019 Declaration demonstrate its

       lack of good faith and, therefore, these proceedings must be dismissed.


                                Post-Expiration License Status


99.    As stated, the Debtor’s License expired as of May 31, 2019. However, upon information and

       belief, the Debtor was granted temporary authority to operate subject to terms, conditions and

       limitations set by the Liquor Control Board as set forth herein.


100.   Because the Debtor has not posted this temporary operating authority in violation of the

       Liquor Code, it is unknown to Movant exactly how long the Debtor’s temporary operating

       authority extends from the PLCB.
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                  Document     Page 19 of 29


101.   In approximately August or September, 2019, Debtor’s License was held for a non-renewal

       hearing.


102.   Although the License was not renewed, as in the case with all non-renewal proceedings, the

       Debtor was permitted continued temporary operating authority pending a hearing before a

       PLCB hearing examiner.


103.   Upon information and belief, part of the reason for non-renewal was the PLCB’s review of

       police reports evidencing a history of physical altercations at the Debtor’s premises. See 47

       P.S. § 470.


104.   Upon information and belief, in connection with PLCB non-renewal proceedings, the Debtor

       failed to inform the PLCB of Mr. Riccelli’s alleged ownership status of the Debtor and his

       role with respect to liquor operations of the Debtor.


105.   Movant believes and therefore avers that Debtor did not notify the PLCB in a continuing

       attempt to conceal Mr. Riccelli’s involvement in liquor operations due to his felony criminal

       history.


106.   The failure of Debtor to inform the PLCB of the preceding facts and information would

       constitute grounds for revocation of the Debtor’s license due to violations of the

       Pennsylvania Liquor Code which additionally constitutes a breach of the Lease.


107.   The Debtor had a non-renewal hearing before the PLCB on September 18, 2019. Mr.

       Riccelli did not appear or testify at the hearing for the Debtor, which is an apparent attempt

       by Mr. Riccelli to conceal his involvement in liquor operations.
Case 19-24450-CMB       Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14            Desc Main
                                 Document     Page 20 of 29


108.   At a November 13, 2019 PLCB Board meeting, the PLCB recommended renewing the

       license only upon execution of a Conditional License Agreement (“CLA”) to be executed

       between the PLCB and the Debtor.


109.   Such a recommendation is made when the PLCB determines that a license should only be

       renewed upon implementation of certain conditions.


110.   Although it appears that the PLCB submitted a draft CLA to the Debtor’s liquor counsel,

       upon information and belief the Debtor never executed a CLA as required by the PLCB.


111.   Consequently, it appears that any temporary authority under which the Debtor was operating

       was either rescinded or will terminate unless a CLA is executed.


Even if the License were Renewed, the Debtor’s Lease has been Terminated and the Debtor
                      did not Surrender the License for Safekeeping


112.   Even if the Debtor were to execute a CLA and the PLCB renewed the License subject to the

       CLA, the License would immediately have to be placed in safekeeping by the Debtor under

       Pennsylvania law.


113.   Movant confessed judgments against Debtor in 2018 for breaches of the Lease (Allegheny

       County Nos. GD-18-001767 and 18-011769), which resulted in the negotiation and execution

       of an Agreement to Forbear Execution.


114.   The Debtor breached the Agreement to Forbear Execution, failed to pay rent and comply

       with the other terms of the Lease, which caused Movant to confess judgment once again

       against the Debtor in the Court of Common Pleas of Allegheny County on February 4, 2019
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14              Desc Main
                                  Document     Page 21 of 29


       at Docket Nos. GD-19-001792 (for ejectment) and GD-19-001793 (for money damages).


115.   The Judgments by Confession operated as a judicial declaration of final termination of the

       Debtor’s possessory interest in the subject property.


116.   In connection with Docket Nos. 19-001792 and 19-001793, Debtor filed Petitions to

       Strike/Open the confessions of judgment for rent and ejectment, respectively.


117.   Following a period of discovery and argument on the Debtor’s Petitions to Strike/Open

       Judgment, the Debtor’s Petitions were denied by Orders of Court dated November 12, 2019.


118.   By said Orders of Court, the Court of Common Pleas confirmed the validity and

       enforceability of the judgments entered against Debtor by confession on February 4, 2019.


119.   Two days after the Court’s Orders, on November 14, 2019 the Debtor filed its Petition for

       Bankruptcy in the instant action.


120.   Because the Lease was terminated, the Debtor was unable to continue to operate liquor

       operations at the premises under the Liquor Code without a Lease, and the Debtor was

       obligated to forward the License for safekeeping with the PLCB. See 40 Pa. Code § 7.31(b).


121.   If the License were to be placed in safekeeping, the Debtor would be barred from operating

       for so long as the License is in safekeeping. See, e.g., Pa. State Police, Bureau of Liquor

       Control Enforcement v. D’Angio, Inc., 666 A.2d 1114, 1116 (1995) (Pa. Commw. Ct. 1995)

       (“[W]hen there is no license to post because it is in safekeeping, no right continues to exist

       in [the] licensee to continue to operate a liquor establishment.”) (citations omitted).
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                  Document     Page 22 of 29


122.   Upon information and belief, the Debtor failed to notify the PLCB of the termination of the

       Lease in 2018 or 2019 when confessed judgments were filed and confirmed by the Court of

       Common Pleas, nor did the Debtor forward the License for safekeeping.


123.   Said actions of the Debtor render the Debtor’s liquor activities unlawful on the subject

       premises without a possessory interest in the Lease.


124.   Thus, even if the License was renewed, the license must be forwarded to safekeeping due to

       a lack of a Lease, which would prevent liquor operations at the subject premises.


 Even if the License were Renewed, it Must be Placed in Safekeeping with the PLCB due to
                                      this Bankruptcy


125.   As provided in 47 P.S. § 4-468(b.1), “In the event that any person to whom a license shall

       have been issued under the provisions of this article shall . . . become bankrupt by either

       voluntary or involuntary action, the license of such person shall be immediately placed

       in safekeeping with the board for the balance of the term of the license and for an

       additional period of one year upon application to the board by the trustee, receiver, or

       assignee.” (Emphasis added).


126.   In violation of § 4-468(b.1), the Debtor has not submitted the License, which is still

       physically located on the Debtor’s premises, to safekeeping as required by the statute. See,

       47 P.S. § 4-468(b.1).


127.   Moreover, the License could not be removed from safekeeping until the balance of the

       license term expires. See 47 P.S. § 4-468(b.1).
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14               Desc Main
                                  Document     Page 23 of 29


128.   Therefore, to whatever extent the Debtor may still have rights under the License, the License

       must immediately be placed in safekeeping as a result of this bankruptcy which precludes the

       Debtor’s from legally operating under Pennsylvania law. See 47 P.S. § 4-468(b.1).


129.   Nevertheless, in contravention of the statute, the Debtor has not taken any actions with regard

       to the required safekeeping and continues to sell alcohol.


130.   It is impossible for the Debtor to successfully reorganize in the within Bankruptcy given that

       either the Debtor has an expired License or is operating under temporary authority from the

       PLCB pending execution of a CLA but subject to the requirement to place the License in

       safekeeping, either of which would require operations to cease.           Consequently, this

       bankruptcy should be dismissed.


131.   Moreover, Movant believes and therefore avers that Debtor was aware of the limitations

       upon the License when it filed the within bankruptcy.


132.   As Debtor knew that the License was either expired or subject to safekeeping when it filed

       the within bankruptcy proceedings, Debtor’s filing without notifying the Court of the status

       of the License was not in good faith. Thus, the case must be dismissed.


133.   Additionally, subsequent to the filing of the within bankruptcy proceedings, a large fight

       occurred on or about January 6, 2020 which started in the Debtor’s premises and then

       emptied out into the streets at which point gunshots were fired.


134.   Movant believes that given the history of altercations at the Debtor’s premises, this

       additional post-bankruptcy event may result in the revocation of Debtor’s license as a
Case 19-24450-CMB           Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14         Desc Main
                                     Document     Page 24 of 29


       nuisance bar which would preclude Debtor from effectively reorganizing. Movant also

       believes this constitutes an ongoing safety concern about the Debtor’s business operations.

       See 47 P.S. § 6-611.


135.   In summary, upon information and belief the Debtor has violated the Pennsylvania Liquor

       Code thereby breaching the Lease and jeopardizing the legality of Debtor to continue liquor

       operations by its:


       a.     Failure to submit accurate entity ownership information of the Debtor to the PLCB;


       b.     Failure to post accurate and non-expired License information on the Debtor’s

              Premises;


       c.     Failure to disclose Gino Riccelli’s involvement in liquor operations or ownership

              interest in the Debtor to the PLCB;


       d.     Failure to disclose The Riccelli Group, LLC and/or Gino Anthony Maurizio’s

              possible ownership interest in the Debtor to the PLCB;


       e.     Failure to properly renew the License and display temporary authority;


       f.     Failure to place the License into safekeeping upon termination of the Lease as

              required by the Liquor Code;


       g.     Failure to place the License into safekeeping upon filing bankruptcy as required by

              the Liquor Code;
Case 19-24450-CMB         Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14            Desc Main
                                   Document     Page 25 of 29


       h.      Misrepresentations and omissions before the PLCB in connection with some or all

               of the foregoing.


136.   The said actions of the Debtor constitute bad faith such that this bankruptcy should be

       dismissed.


137.   For all the foregoing reasons, cause exists to dismiss this bankruptcy under 11 U.S.C. §

       1112(b) due to Debtor’s bad faith in initiating the within proceedings and because Debtor’s

       actions have resulted in a continuing loss to or diminution of the estate and absence of a

       reasonable likelihood of rehabilitation, an inability to perpetuate the business, and an

       inability to effectuate a plan.


138.   Thus, Movant respectfully requests this Court to dismiss the within Bankruptcy.


 Prejudice from Delayed Creditors’ Meeting and Grounds to Dismiss for Failure to Make
                   Debtor’s Representative Available for Questioning


139.   The 341(b) Creditors’ Meeting was originally scheduled for January 22, 2020. (Document

       no. 24).


140.   After business hours on the eve of the Creditors’ meeting on January 21, 2020, Debtor’s

       counsel informed Movant’s counsel via email that “we will not be getting into the merits of

       the meeting tomorrow. We will be simply entering our appearance and continuing the

       meeting to February 19 at 11:00 am, as the debtor will likely have to amend its schedules

       after going through the financial records not previously in current ownership's possession.”


141.   At the Creditors’ Meeting on January 22, 2020, the Debtor’s counsel instructed the Debtor’s
Case 19-24450-CMB          Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14            Desc Main
                                    Document     Page 26 of 29


       representative not to answer any questions under oath even though Movant offered to ask

       only questions not related to the bankruptcy schedules which were to be amended.


142.   At the Creditors’ Meeting on January 22, 2020, Debtor represented that it would endeavor

       to file amended schedules at least seven days prior to the postponed Creditors’ Meeting on

       February 19, 2020.


143.   Debtor did not file its amended schedules as agreed.


144.   On February 18, 2020, the day before the rescheduled Creditors’ Meeting, Debtor’s counsel

       notified Movant’s counsel that yet another continuance had been requested from the

       Trustee’s office.


145.   The Movant has been prejudiced in bringing this Motion to Dismiss and from the undue

       delay in these Bankruptcy proceedings by the Debtor’s failure to timely answer questions at

       the 341(b) Creditors’ Meeting and failure to timely file its amended schedules.


146.   Movant believes and therefore avers that the real motivation for postponing the Creditors’

       Meeting is part of a continuing pattern of delay to avoid having the Debtor’s representative

       testify as to the facts and circumstances of the Debtor’s business operations for as long as

       possible. The Movant has raised real and substantial questions about the legality of the

       Debtor’s liquor operations, the ownership interests of third parties in the Debtor, the

       ownership of the Debtor’s assets, and the history of business transactions involving the

       Debtor, such that the Debtor’s representative must provide an answer these questions under

       oath.
Case 19-24450-CMB           Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                     Document     Page 27 of 29


147.   Movant believes and therefore avers that there is no legitimate excuse for failing to obtain

       the alleged required financial records and amend the Debtor’s schedule within the time

       period set forth by the Trustee’s office. Moreover, Debtor has failed to adequately explain

       or demonstrate why such delay is necessary without having obtained the allegedly required

       financial records.


148.   In light of the above, Movant respectfully requests pursuant to 11 U.S.C. §1112(b)(4)(F) that

       this Honorable Court dismiss the instant case for Debtor’s unexcused failure to timely file

       its amended schedules and make the Debtor’s representative available for questioning.


149.   Movant brings the within Motion to Dismiss solely based upon issues known to the Movant

       at this time, Movant is not raising other grounds for a Motion to Dismiss which may exist

       pending the completion of the 341(b) Creditors’ Meeting. The Movant expressly reserves

       the right to seek dismissal of the within bankruptcy for additional reasons which will be

       raised (if necessary) at a later time, including but not limited to, after the completion of the

       341(b) Creditors’ Meeting scheduled to occur on March 25, 2020.


       WHEREFORE, Movant respectfully requests this Honorable Court to terminate the within

Bankruptcy Proceeding, for cause shown, and to assess attorneys fees and costs as permitted by the

Lease Section 21(c).


         IN THE ALTERNATIVE, MOTION TO APPOINT TRUSTEE


150.   In the alternative, Movant respectfully asks this Court to appoint a Trustee pursuant to 11

       U.S.C. § 1104 to manage the Debtor’s affairs for reasons including, but not limited to, to
Case 19-24450-CMB        Doc 75    Filed 02/20/20 Entered 02/20/20 15:37:14             Desc Main
                                  Document     Page 28 of 29


       Debtor’s mishandling of issues related to proper and legal operation of Debtor’s business,

       including but not limited to issues related to the liquor license and/or safekeeping of the

       license as required by Pennsylvania law.


151.   Pursuant to 11 U.S.C. § 1104, a Trustee shall be appointed for cause, including fraud,

       dishonesty, incompetence or gross mismanagement of the debtor’s affairs whether before or

       after the commencement of the case or if such appointment is in the interests of creditors.

       See, 11 U.S.C. § 1104.


152.   Cause under § 1104(a)(1) exists for appointing a Trustee, because of Debtor’s incompetence

       and gross mismanagement both before and after filing of bankruptcy related to the operation

       and handling of the business and liquor operations as set forth more fully herein including,

       but not limited to, the past and present altercations at the Debtor’s premises which

       contributed to non-renewal proceedings and are potentially leading to revocation of the

       License as a nuisance bar, the expiration of the License, the failure to update License

       information with accurate ownership information, the failure to execute a CLA, the failure

       to post temporary License information as required by Pennsylvania law, the failure to submit

       the License to safekeeping as required by Pennsylvania law, and any other violations of the

       Liquor Code.


153.   Additionally, a Trustee should be appointed to compel the Debtor to surrender the License

       for safekeeping as provided in 47 P.S. § 4-468(b.1) and/or 40 Pa. Code § 7.31(b) and/or to

       effectuate a CLA as required by the PLCB.


154.   Such appointment is in the best interests of the creditors and other interests of the estate
Case 19-24450-CMB        Doc 75     Filed 02/20/20 Entered 02/20/20 15:37:14       Desc Main
                                   Document     Page 29 of 29


       pursuant to § 1104(a)(2).


       WHEREFORE, Movant respectfully requests this Honorable Court to appoint a Trustee as

stated herein, and to assess attorneys fees and costs as permitted by the Lease.


                                      Respectfully submitted,

                                      VOELKER & ASSOCIATES, P.C.


                                      By: /s/ Edward F. Voelker, Jr.
                                      Edward F. Voelker, Jr.
                                      PA I.D. #55414
                                      edward.voelker@voelkerlaw.com

                                      VOELKER & ASSOCIATES, P.C.
                                      3960 Route 8, Suite 200
                                      Allison Park, PA 15101-3603
                                      412-486-8800

                                      Attorney for Movant, Trek Development Group, Inc.


Dated: 2/20/2020
